             Case 5:19-cv-06523-EJD Document 19 Filed 03/25/20 Page 1 of 1




1

2                       UNITED STATES DISTRICT COURT
3                     NORTHERN DISTRICT OF CALIFORNIA
4
                                                     Case No.
5                                                )
6    LINDA WEI,                                  )
                                                 )    5:19-cv-06523-EJD
7
     Plaintiff,                                  )
                                                 )      (PROPOSED) ORDER
8
     vs.                                         )
9
                                                 )
10   CITIBANK, N.A.                              )
                                                 )
11
     Defendant.                                  )
12                                               )
13

14         IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties
15
     the entire case is dismissed with prejudice. Each party shall bear their own costs
16
     and expenses.
17

18                                        Dated this:______________________
                                                      March 25, 2020
19

20

21

22

23                                                 _______________________________
24
                                                  Honorable Judge of the District Court

25

26

27

28




                                        Order to Dismiss - 1
